891 F.2d 296
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.James Vincent ALBERTINI, Defendant-Appellant.
Nos. 88-1345, 88-1457.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Nov. 3, 1989.Decided Dec. 6, 1989.

Appeal from the United States District Court for the District of Hawaii, Spencer M. Williams, District Judge, Presiding.
Before SNEED, KOZINSKI and DAVID R. THOMPSON, Circuit Judges.


1
The conditional reduction of sentence ordered on July 29, 1988, was an illegal split sentence under 18 U.S.C. § 3651.   See United States v. Clayton, 588 F.2d 1288, 1292 (9th Cir.1979).   Albertini filed a notice of appeal before the district court rescinded the illegal sentence;  however, Fed.R.Crim.P. 35(a) grants courts jurisdiction to correct an illegal sentence at any time.   Doyle v. United States, 721 F.2d 1195, 1198 (9th Cir.1983).   Accordingly, the district court acted properly in rescinding the conditional reduction and reinstating Albertini's original lawful sentence.   We dismiss as moot Albertini's appeal of the conditional reduction, and affirm the reinstatement of his original sentence.


2
NO. 88-1345, DISMISSED AS MOOT;  NO. 88-1457, AFFIRMED.


3
---------------



* This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3.